DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Springborn (US 2015/0252570).
	Re Clm 1:  Springborn discloses a fencing assembly comprising: two rails (80, 90) disposed at a spaced interval, and each one of the two rails being hollow (see figs); multiple balusters (60), each one of the multiple balusters being hollow and having two ends (see figs), each one of the two ends detachably mounted with a respective one of the two rails (See figs); and multiple positioning assemblies (20 with 50), each one of the multiple positioning assemblies mounted with a respective one of the two rails and a respective one of the multiple balusters (fig 1) and having a positioning component (20 with 30) mounted with the corresponding rail and having at least one stopping flange (30a) protruding radially; and an anti-slip sheath (50) inserted into one of the two ends of the corresponding baluster and sheathed on the positioning component (see fig 1-4), wherein at least part of said stopping flange abuts on an inner surface of the anti-slip sheath (fig 4, see paragraph 0029).
	Re Clm 4:  Springborn discloses wherein the two ends of each  one of the multiple balusters are each sheathed on a respective one of the multiple positioning assemblies (figs 1-4).
	Re Clms 5 and 8:  Springborn discloses wherein the at least one stopping flange of each one of the positioning components of the multiple positioning assemblies abuts an inner surface of the corresponding anti-slip sheath in a closed loop (figs 1-4, paragraph 0029).
	Re Clms 9 and 12:  Springborn discloses wherein each one of the two rails has multiple baluster inserting holes (where 20 is inserted) disposed at spaced intervals; and multiple guiding plates (72D, 74D, 84D, 82D), wherein an inner edge of each baluster inserting hole is connected with at least one of the multiple guiding plates (see fig 4); and each one of the two ends of each one of the multiple balusters is inserted into a respective one of the multiple baluster inserting holes of the corresponding rail, and said at least one guiding plate connected with the baluster inserting hole abuts on an outer surface of the baluster (see figs).
	Re Clms 13 and 16:  Springborn discloses wherein the inner edge of each one of the multiple baluster inserting holes is connected with two of the multiple guiding plates, and said two guiding plates are disposed at a spaced interval and abut on the outer surface of the corresponding baluster (see fig 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Springborn (US 2015/0252570) in view of Basey (US 4403767).
	Re Clms 2 and 3:  Springborn fails to disclose wherein the at least one stopping flange of each one of the positioning components of the multiple positioning assemblies obliquely extends in a direction away from the rail other than the rail that is mounted with the positioning component (clm 2); and wherein each one of the positioning components of the multiple positioning assemblies has multiple said stopping flanges which protrude on the positioning component at spaced intervals (clm 3).
	Basey teaches the use of positioning assemblies (fig 6, elements 33, 34) wherein the at least one stopping flange of each one of the positioning components of the multiple positioning assemblies obliquely extends in a direction away from the rail other than the rail that is mounted with the positioning component; and wherein each one of the positioning components of the multiple positioning assemblies has multiple said stopping flanges (fig 6) which protrude on the positioning component at spaced intervals.  This is taught for the purpose of providing additional securement between the positioning component and the connecting sheath while resisting movement to uncouple the members.  Therefore, it would have been obvious to one having ordinary skill in the art to have provided the positioning component of Springborn to have the stopping flange extend obliquely in a direction away from the rail other than the rail that is mounted with the positioning component and have multiple said stopping flanges which protrude on the positioning component at spaced intervals, as taught by Basey, for the purpose of providing additional securement between the positioning component and the connecting sheath while resisting movement to uncouple the members.  
Re Clms 6 and 7:  Springborn as modified above discloses wherein the at least one stopping flange of each one of the positioning components of the multiple positioning assemblies abuts an inner surface of the corresponding anti-slip sheath in a closed loop (figs 1-4, paragraph 0029).
	Re Clms 10 and 11:  Springborn as modified above discloses wherein each one of the two rails has multiple baluster inserting holes (where 20 is inserted) disposed at spaced intervals; and multiple guiding plates (72D, 74D, 84D, 82D), wherein an inner edge of each baluster inserting hole is connected with at least one of the multiple guiding plates (see fig 4); and each one of the two ends of each one of the multiple balusters is inserted into a respective one of the multiple baluster inserting holes of the corresponding rail, and said at least one guiding plate connected with the baluster inserting hole abuts on an outer surface of the baluster (see figs).
	Re Clms 14 and 15:  Springborn as modified above discloses wherein the inner edge of each one of the multiple baluster inserting holes is connected with two of the multiple guiding plates, and said two guiding plates are disposed at a spaced interval and abut on the outer surface of the corresponding baluster (see fig 4).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678